 Case 1:18-cv-00664-RGA Document 91 Filed 04/14/20 Page 1 of 3 PageID #: 860




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                               )
ASTRAZENECA AB,                                )
                                               )
                   Plaintiff,                  )
                                               )
                                               )
                   v.                          )
                                               )               C.A. No. 18-664-RGA
ZYDUS PHARMACEUTICALS (USA)                    )
INC.,                                          )
                                               )
                   Defendant.                  )
                                               )

                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

         IT IS HEREBY STIPULATED AND AGREED by the parties hereto, through their

undersigned counsel, and subject to the Court’s approval, that the following deadlines be

extended as follows:

                           Event                   Current Deadline         Proposed Deadline
                  Close of Fact Discovery           April 20, 2020              June 8, 2020
             Opening Expert Reports Due              June 12, 2020             July 31, 2020
             Rebuttal Expert Reports Due             July 17, 2020          September 11, 2020
              Reply Expert Reports Due             August 28, 2020            October 9, 2020
              Close of Expert Discovery            October 23, 2020          December 4, 2020

         The parties have agreed that, unless for good cause shown, the extension of the close of

fact discovery is limited to the completion of previously noticed depositions. All other deadlines

in the case remain unchanged.




ME1 33116323v.1
  Case 1:18-cv-00664-RGA Document 91 Filed 04/14/20 Page 2 of 3 PageID #: 861




 DATED: April 14, 2020

McCARTER & ENGLISH, LLP                    PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                           HALL, P.A.

/s/ Daniel M. Silver                       /s/ Megan C. Haney
Michael P. Kelly (#2295)                   John C. Phillips, Jr. (#110)
Daniel M. Silver (#4758)                   Megan C. Haney (#5016)
405 N. King Street, 8th Floor              1200 North Broom Street
Wilmington, Delaware 19801                 Wilmington, DE 19806
(302) 984-6300                             (302) 655-4200
mkelly@mccarter.com                        jcp@pgmhlaw.com
dsilver@mccarter.com                       mch@pgmhlaw.com

 Of Counsel:                               Of Counsel:

 Charles E. Lipsey                         Michael J. Gaertner
 Ryan P. O’Quinn                           Myoka Kim Goodin
 Finnegan, Henderson, Farabow, Garrett &   Zhibin Li, Ph.D.
 Dunner, L.L.P.                            Jennifer M. Coronel
 11955 Freedom Drive, Suite 800            Christopher J. Cassella
 Reston, VA 20190                          Locke Lord LLP
 (571) 203-2700                            111 South Wacker Drive
 (202) 408-4400 (fax)                      Chicago, IL 60606
 Charles.Lipsey@finnegan.com               (312) 443-0700
 Ryan.O’Quinn@finnegan.com                 mgaertner@lockelord.com
                                           mkgoodin@lockelord.com
 Jill K. MacAlpine                         jennifer.coronel@lockelord.com
 Finnegan, Henderson, Farabow, Garrett &   christopher.cassella@lockelord.com
 Dunner, L.L.P.                            zhibin.li@lockelord.com
 901 New York Ave., N.W.
 Washington, D.C. 20001                    Attorneys for Defendant
 (202) 408-4000
 (202) 408-4400 (fax)
 Jill.MacAlpine@finnegan.com

 John D. Livingstone
 M. David Weingarten
 Finnegan, Henderson, Farabow, Garrett &
 Dunner, L.L.P.
 271 17th Street, NW, Suite 1400
 Atlanta, GA 30363
 (404) 653-6400
 (202) 408-4400 (fax)
 John.Livingstone@finnegan.com
 David.Weingarten@finnegan.com

 Attorneys for Plaintiff

                                           2
 ME1 33116323v.1
 Case 1:18-cv-00664-RGA Document 91 Filed 04/14/20 Page 3 of 3 PageID #: 862




IT IS SO ORDERED, this ______ day of               , 2020.


                                       _____________________________________
                                       United States District Judge




                                         3
ME1 33116323v.1
